Banke, Judge.
This appeal is from a judgment on the pleadings for the defendant in a suit on a contract. Because the defendant’s counterclaim remains pending in the trial court, the judgment is not *660final. Absent a certificate from the trial judge and grant of interlocutory appeal by this court, the appeal is premature. See Branan & Schmitz Realty, Inc. v. Ellis, 133 Ga. App. 224 (211 SE2d 173) (1974). Furthermore, the trial court’s order did not dispose of an amendment to the complaint based on quantum meruit, and this aspect of the suit also remains pending in the trial court.
Decided May 27, 1981.
L. Dennis Ballou, for appellant.
David Montgomery, Jim Hudson, for appellee.
Appellant contended on oral argument that the order is appealable as an order for partial summary judgment because the trial court considered evidence outside of the pleadings. Cf. Hill v. Davis, 241 Ga. 233 (244 SE2d 852) (1978). The record does not support this contention, for the trial court stated in its order that the ruling was based on the interpretation of a contract which was attached as an exhibit to the complaint.

Appeal dismissed.


Deen, P. J., and Carley, J., concur.